Exhibit 10.2

STEEL SUPPLY AND ARCELOR AUTO SERVICES AGREEMENT

Parties

THIS STEEL SUPPLY AND ARCELOR AUTO SERVICES AGREEMENT (this “Agreement”) is made
as of August 31, 2007 by and between ARCELOR S.A., a Luxembourg corporation with
an address at 19, avenue de la Liberté, L-2930 Luxembourg (“Arcelor”), ARCELOR
COMMERCIAL FCSE SA, a Luxembourg corporation with an address at 19, avenue de la
Liberté, L-2930 Luxembourg (“Arcelor Commercial”) and NOBLE EUROPEAN HOLDINGS,
B.V., a private limited liability company (besloten vennootschap) organized
under the laws of the Netherland with an address at 28213 Van Dyke Avenue,
Warren, Michigan 48093 USA (“Noble BV”). Arcelor Commercial and Noble BV are
referred to herein as the “Parties.” Arcelor is a party only with respect to
Section 11.4 of this Agreement.

Recitals

A. Arcelor, the parent of Arcelor Commercial, and Noble International, Ltd.
(“Noble”), the parent of Noble BV, have entered into a Share Purchase Agreement,
dated March 15, 2007 (the “Purchase Agreement”), providing, among other things,
for the acquisition by Noble of substantially all of the European laser-welded
blanks assets and certain related liabilities of Arcelor (collectively, the
“European TBA Business”) in exchange for cash, a subordinated promissory note
and certain shares of common stock of Noble (the “Acquisition”). Execution and
delivery of this Agreement is a condition to the effectiveness of the
Acquisition.

B. At the request of certain commercial lenders, Noble, Noble BV, Noble TSA,
LLC, a Delaware limited liability company (“Noble, LLC”) and Arcelor have
entered into an Assignment and Assumption Agreement on the date hereof whereby
Noble assigned its contractual rights under the Purchase Agreement with regard
to purchasing TB Holding, BV, a private limited liability company (besloten
vennotschap) organized under the laws of the Netherlands to Noble BV and Noble
assigned its contractual rights in the Purchase Agreement with regard to
purchasing Tailor Steel America, LLC, a Delaware limited liability company to
Noble, LLC.

C. Pursuant to the Purchase Agreement, Arcelor, Arcelor Commercial, Arcelor
France, a French corporation, and their Affiliates and Noble BV are entering
into an Intellectual Property License Agreement dated the date hereof (the “IP
License Agreement”).

D. Prior to the Acquisition, Arcelor Commercial has supplied to the European
production units of the European TBA Business substantially all of the
flat-rolled carbon steel products required for value-added processing and resale
in the operations of the European TBA Business. From and after the Acquisition,
Arcelor Commercial is willing to continue to supply such products to Noble BV,
for the European TBA Business, and Noble BV wishes to purchase such products
from Arcelor Commercial, on the terms and conditions set forth in this
Agreement.

E. Prior to the Acquisition, Arcelor Commercial has provided to the European TBA
Business research and development, marketing, technical support, sales, credit
risk, invoicing, collections and consulting services, and the research and
development personnel of Arcelor France, a French corporation and a subsidiary
of Arcelor (“Arcelor France R&D”), have provided certain



--------------------------------------------------------------------------------

research and development and technical support services, in connection with the
operations of the European TBA Business. From and after the Acquisition, Arcelor
Commercial is willing to continue to provide such services to the European TBA
Business of Noble BV, and Noble BV wishes to obtain such services from Arcelor
Commercial, on the terms and conditions set forth in this Agreement.

Accordingly, the Parties hereby agree as follows:

Terms of Agreement

1. Definitions. The following terms, when used in this Agreement and in the
Exhibits and Schedules attached hereto, shall have the following meanings:

1.1 “Affected Party” has the meaning set forth in Section 18.2.

1.2 “Affiliate” means any corporation or other business entity which controls,
is controlled by, or is under common control with, a Party to this Agreement. A
corporation or other business entity shall be regarded as having control over
another corporation or other business entity if it (i) owns or directly or
indirectly controls at least fifty percent (50%) of the voting power of the
corporation or other business entity, or (ii) if it possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such corporation or other business entity.

1.3 “Arcelor Commercial Products” means the flat-rolled steel products of
Arcelor sold, or offered for sale, from time to time by Arcelor Commercial.

1.4 “Base Price” has the meaning set forth in Section 3.1.

1.5 “Confidential Information” has the meaning set forth in Section 12.1.

1.6 “Customer” means an active or prospective customer of the European TBA
Business.

1.7 “Disclosing Party” means the Party disclosing Confidential Information,
together with its Representatives.

1.8 “European Automotive Customers” means OEM Customers and Stamper Customers at
their locations in Europe.

1.9 “European TBA Products” means the laser-welded blanks products of the
European TBA Business sold, or offered for sale, from time to time by the
European TBA Business.

1.10 “Force Majeure” means (a) an act of God, act of the public enemy, act or
threat of terrorism, war declared or undeclared, revolution, riot, insurrection,
civil commotion, public demonstration, sabotage, act of vandalism, lightning,
fire, flood, storm, drought, earthquake or extreme weather conditions,
explosion, breakdown of machinery or jetties, in each case which could not have
been prevented by prudent operating practices, (b) any strike, lock out or other
industrial action or disturbance and (c) any other cause which is beyond the
reasonable control of a Party.

 

- 2 -



--------------------------------------------------------------------------------

1.11 “Forecast” has the meaning set forth in Section 5.1.

1.12 “Improvements” means any advance made by a Party (or which is obtained by a
Party from a third person with a right to disclose or license to other Party) in
connection with the manufacture, use or sale of one or more Products which may
result in any one or more of the following:

(a) more economical and/or less environmentally-intrusive manufacture;

(b) enhancement of the quality, consistency, durability and/or other
performance-related characteristic of the Product;

(c) modification in the methods of testing and quality assurance, whether
practiced during or after the manufacturing process; and/or

(d) modification to the conditions of use of the Product by a Customer.

1.13 “OEM” means automotive original equipment manufacturer.

1.14 “Price Extras” has the meaning set forth in Section 3.2.

1.15 “Products” means, collectively, European TBA Products and the Arcelor
Commercial Products.

1.16 “R&D Plan” means the strategy for development of an R&D Project, including
the nature and timing of research and other appropriate matters, which shall be
agreed upon by Arcelor Commercial and Noble BV.

1.17 “R&D Project” means any project related to the research, development or
testing of Technology that has been nominated by either Noble BV or Arcelor
Commercial and agreed upon by them.

1.18 “Receiving Party” means the Party receiving Confidential Information,
together with its Representatives.

1.19 “Representative” of a Party means such Party’s Affiliates, together with
the officers, directors, employees, agents, subcontractors and other
representatives of such Party and of such Party’s Affiliates.

1.20 “Services” has the meaning set forth in Section 8.2.

1.21 “Specifications” has the meaning set forth in Section 2.1.

1.22 “Stamper” means automotive stamper.

 

- 3 -



--------------------------------------------------------------------------------

1.23 “Technology” means all patentable and unpatentable products, processes,
designs, know-how and technical information, including Improvements, resulting
from an R&D Project.

2. Steel Purchase and Sale Commitment. Subject to the terms and conditions of
this Agreement, (a) Arcelor Commercial agrees to sell to Noble BV, and Noble BV
agrees to purchase from Arcelor Commercial, directly or through one or more of
their respective Affiliates, Arcelor Commercial Products for the European TBA
Business and (b) Arcelor Commercial agrees to sell Arcelor Commercial Products
to the contract manufacturers (each, a “Contract Manufacturer”) under that
certain Contract Manufacturing Agreement dated the date hereof between Arcelor
and Noble BV for use thereunder.

2.1 Arcelor Commercial Products. Each Arcelor Commercial Product shall be as
described in the applicable order acknowledgment, as delivered by Arcelor
Commercial to Noble BV from time to time (the “Specifications”).

2.2 Quantity. The quantity of Arcelor Commercial Products to be sold and
purchased hereunder shall be 100% of Noble BV’s requirements of such products
for the European TBA Business.

3. Purchase Price. The purchase price for each Arcelor Commercial Product shall
be the sum of the applicable Base Price plus the applicable Price Extras for
such Arcelor Commercial Product, determined as follows:

3.1 Base Prices. The base price applicable to each Arcelor Commercial Product
(each, a “Base Price”) from time to time shall be a base price equivalent to
Arcelor Commercial’s then prevailing base price for such Product as sold by
Arcelor Commercial to Noble BV’s applicable OEM Customer or Stamper Customer for
delivery to a European plant of such Customer.

3.2 Price Extras. In addition to the Base Price, the purchase price for each
Product shall include Arcelor Commercial’s then prevailing applicable price
extras charged for such Product as sold by Arcelor Commercial to Noble BV’s
applicable OEM Customer or Stamper Customer for delivery to a European plant of
such Customer (the “Price Extras”).

3.3 Competitive Pricing. Notwithstanding the foregoing, the Base Prices and
Price Extras charged to Noble BV under this Agreement shall not be higher than
the most favorable pricing contemporaneously accorded by Arcelor Commercial,
with respect to similar volumes and on the same terms and conditions, to any
European welded blanks (including patch, TRB, tailored strip or equivalent
product) competitor of Noble BV.

3.4 Audit of Books and Records.

(a) During the Term and for a period of 9 months thereafter, Arcelor Commercial
and its Affiliates shall permit an independent accountant selected by Noble BV
who has entered into a confidentiality agreement reasonably acceptable to
Arcelor Commercial to have reasonable access, during normal business hours and
upon reasonable advance notice, to the books and records of Arcelor Commercial
and its Affiliates, to the extent such access is reasonably required to verify
the accuracy of the amounts charged by Arcelor Commercial or its Affiliates
pursuant to this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

(b) If an audit pursuant to Section 3.4(a) reveals an overcharge, and Arcelor
Commercial or its Affiliates do not successfully justify any charge questioned
by such audit, Arcelor Commercial or its Affiliates shall promptly pay to Noble
BV or its Affiliates the amount of such overcharge, together with interest from
the date of receipt of such overcharge to the date of payment at a rate per
annum equal to LIBOR, plus 100 basis points. (For purposes of this Agreement,
“LIBOR” means, at the time in question, the rate per annum appearing on Barron’s
Online Money Rates (http://online.barrons.com/public/page/mlab_money_rates.html)
(or any successor Internet site) as the latest LIBOR Interbank Rate in U.S.
dollars for a six-month term.) In addition, if any such audit reveals an
overcharge of more than 10% of the audited invoices in the aggregate for the
audited period, Arcelor Commercial or its Affiliates shall promptly reimburse
Noble BV or its Affiliates for the actual out-of-pocket cost of such audit
(including auditor’s fees).

(c) Upon request by either Noble BV or Arcelor Commercial, the Parties shall
meet promptly upon the completion of any audit or the issuance of an interim or
final report to the Parties following such audit (but in no event more than 15
days after the later thereof). The Parties shall develop and agree upon an
action plan to address and resolve any issues discovered through such audit
within 30 days, unless a shorter resolution time is mutually agreed to by the
Parties in writing, and shall implement any remedial action required to avoid
the making of overcharges in the future.

3.5 Short Coil Charge. The Parties shall agree from time to time on the coil
weight of Arcelor Commercial Products to be included in the Specifications. If
the total number of coils of Arcelor Commercial Products delivered within a
calendar quarter with an individual coil weight less than the minimum weight
specified is greater than 10% of the total number of coils delivered in such
quarter, a short coil charge of US $350.00 per coil (fixed amount) shall be
applied as a credit in favor of Noble BV with respect to those coils having a
weight less than 90% of the minimum weight specified.

4. Purchase and Payment Terms.

4.1 Delivery. All sales and prices quoted by Arcelor Commercial to Noble BV
hereunder shall be DDU (delivered duty unpaid) Noble BV’s applicable European
TBA Business manufacturing facility under Incoterms, the International Rules for
the Interpretation of Trade Terms as published by the International Chamber of
Commerce in 2000.

4.2 Payment. All payments from Noble BV to Arcelor Commercial hereunder shall be
made by wire transfer of immediately available funds (including by SWIFT
transfer) no later than 30 days after the invoice date. Without limiting the
foregoing, all payments from Noble BV to Arcelor Commercial with respect to
invoices issued to the European TBA Business prior to the date hereof shall be
made on the due date therefor.

4.3 General Terms and Conditions. Except as the Parties may otherwise agree in
writing, in the event of a conflict between this Agreement and the terms and
conditions set forth in any Party's purchase order or order acknowledgment for
transactions hereunder, the terms of this Agreement shall prevail.

 

- 5 -



--------------------------------------------------------------------------------

5. Logistics for the Supply of Arcelor Commercial Products.

5.1 Forecasts. Noble BV shall provide to Arcelor Commercial no later than
October 31 in each calendar year during the term of this Agreement a purchasing
forecast for the quantity of each Arcelor Commercial Product to be delivered to
Noble BV during the following calendar year (the “Forecast”). Noble BV shall use
commercially reasonable efforts to provide accurate Forecasts and Arcelor
Commercial shall use commercially reasonable efforts to reserve production
capacity sufficient to supply all quantities of Arcelor Commercial Products so
Forecast by Noble BV. Noble BV shall have no liability hereunder for any failure
to order any quantity of Arcelor Commercial Products regardless of any prior
Forecast, and Arcelor Commercial shall have no liability hereunder for any
failure to reserve sufficient capacity to supply any quantity in a Forecast.

5.2 Purchase Orders. Noble BV shall provide to Arcelor Commercial from time to
time during the term of this Agreement written purchase orders for the quantity
of Arcelor Commercial Products to be purchased by Noble BV (each, a “Purchase
Order”). Each such Purchase Order from Noble BV shall constitute Noble BV’s
commitment to purchase the Arcelor Commercial Products described in such
Purchase Order. Each Purchaser Order shall include the definitive quantity of
each Arcelor Commercial Product ordered. Arcelor Commercial shall issue a
written order acknowledgement for each Purchase Order accepted by Arcelor
Commercial.

5.3 Order and Delivery. Noble BV shall order delivery of the Arcelor Commercial
Products under each Purchase Order during the period covered by such Purchase
Order to permit delivery of corresponding European TBA Products as reasonably
requested from time to time by Noble BV’s applicable European Automotive
Customer. Arcelor Commercial shall use commercially reasonable efforts to ship
Arcelor Commercial Products to arrive during the timeframe requested by Noble BV
in its delivery order.

5.4 Packaging. All Products shall be packaged in accordance with the applicable
Specifications.

5.5 Claims.

(a) If Noble BV notifies Arcelor Commercial that Noble BV is rejecting any
Arcelor Commercial Products delivered by Arcelor Commercial as damaged or
otherwise not conforming to the applicable Specifications, then Arcelor
Commercial shall, with Noble BV’s cooperation, within 14 days of receipt of such
notice, take all necessary actions (e.g., technical visits, inspections and
sample analyses) to confirm whether Arcelor Commercial will dispute such
rejection under this Agreement. If Arcelor fails to take such actions within 21
days of receipt of such notice, Arcelor shall be deemed to have agreed that such
rejected Arcelor Commercial Products are non-conforming. If a claim pertaining
to Arcelor Commercial Products is either so substantial as to quantity or so
critical to a customer requirement that it requires more urgent attention, such
14-day period shall be reduced to 7 days. Further, Noble BV agrees to respond to
Arcelor Commercial’s customers’ claims with respect to Noble BV Products in the
same manner and within the same timeframes as those described above.

 

- 6 -



--------------------------------------------------------------------------------

(b) If Noble BV and Arcelor Commercial agree that the rejected Products are
non-conforming, then Noble BV may elect to (i) accept the non-conforming
Products and receive a discount in an amount mutually agreed by Arcelor
Commercial and Noble BV; or (ii) require Arcelor Commercial to provide
replacement Arcelor Commercial Products as promptly as reasonably practicable.
Unless Noble BV has elected to accept the non-conforming Arcelor Commercial
Products, Arcelor Commercial shall be solely responsible for arranging any local
reuse or local sale of such non-conforming Arcelor Commercial Products. If
Arcelor Commercial requests that any such non-conforming Arcelor Commercial
Products be returned to Arcelor Commercial, then (A) Noble BV shall promptly
re-wrap and re-pack such Arcelor Commercial Products in the manner in which they
were delivered, and (B) Arcelor Commercial shall arrange for such nonconforming
Arcelor Commercial Products to be removed from Noble BV’s facilities within 30
days and accounted for by an appropriate credit.

6. Insurance. Noble BV, at its expense, shall obtain and maintain products and
commercial general liability insurance with commercially appropriate limits for
a company in the same or similar business. Noble BV shall provide Arcelor
Commercial with a certificate of insurance annually confirming that such
coverage is in effect.

7. Coordination Meetings; Information Sharing. The Parties shall meet
frequently, and not less than quarterly, during the term of this Agreement
(a) to consider forthcoming production and purchasing plans, (b) to exchange
information in relation to market trends, (c) to review their forecasting,
ordering and other relevant procedures and make any necessary adjustments, and
(d) to exchange information regarding sales and marketing activities, including
scheduled meetings with customers. Without limiting the foregoing, each of the
Parties shall keep the other informed of all material developments of which it
becomes aware concerning the market for the other Party's products for
automotive applications, including (i) the availability, quality and pricing of
competitive products, (ii) customer demand and inventory supply, (iii) product
development trends and technical requirements, and (iv) other similar or related
information. At Noble BV’s request, Arcelor will include a Noble BV
representative at any meetings with customers to discuss the sale of European
TBA Products. At the request of either Party, made reasonably in advance of the
meeting, any such meeting shall include discussion of problems or disputes that
have arisen under this Agreement (each, a “Problem-Solving Meeting”). Each Party
shall be represented at each Problem-Solving Meeting by an executive authorized
to resolve disputes under this Agreement. Noble BV and Arcelor Commercial shall
each submit to the other Party a description of any proposed adjustment relating
to any provision of this Agreement in advance of the applicable Problem-Solving
Meeting. Meetings, including Problem-Solving Meetings, under this Section 7 may
overlap with coordination meetings required under other Ancillary Agreements (as
defined under the Purchase Agreement).

8. Appointment of Arcelor Commercial; Services; Scope of Activities.

8.1 Appointment. Noble BV hereby appoints Arcelor Commercial, and Arcelor
Commercial hereby accepts appointment, as consultant and service provider to
Noble BV with respect to the European TBA Business.

 

- 7 -



--------------------------------------------------------------------------------

8.2 Services. Throughout the term hereof, (a) Arcelor Commercial shall provide
services, including research and development, marketing, sales, after sales,
credit risk, invoicing, collection and consulting services, with respect to
(i) Customers’ technical requirements and product development plans, (ii) actual
and planned European TBA Products, (iii) marketing plans and techniques,
(iv) manufacturing processes, procedures and practices and (v) other matters
useful to the development, marketing and sale of European TBA Products in the
European TBA Business utilizing Arcelor Commercial Products, in each case as
more fully described below and in Schedules 1 and 2 to this Agreement, and
(b) Arcelor Commercial shall provide technical support services to Noble BV's
plants in the European TBA Business (all the foregoing Arcelor Commercial
services collectively, the “Services”).

9. Sales, Credit, Invoicing and Collection Services. During the term of this
Agreement, Arcelor Commercial shall, at no additional charge to Noble BV,
perform sales, credit risk, invoicing and collection services for the European
TBA Business, in accordance with the terms and conditions of this Section 9.

9.1 Sales. Arcelor Commercial shall serve as sales representative for the
European TBA Business, soliciting sales of European TBA Products to European
Automotive Customers and diligently promoting the interests of the European TBA
Business along with those of Arcelor Commercial. In that capacity, Arcelor
Commercial shall use commercially reasonable efforts to include European TBA
Products in all negotiations for supply of Arcelor Commercial Products to
European Automotive Customers, and shall include sales of European TBA Products
in all annual (or longer term) contracts with such European Automotive Customers
consistent with Arcelor Commercial’s past practice.

9.2 Credit, Invoicing and Collections. Arcelor Commercial shall invoice the
European Automotive Customers of the European TBA Business for European TBA
Products sold and, subject to any such Customers’ claims with regard to European
TBA Products, shall pay the invoiced purchase price by wire transfer of
immediately available funds (including by SWIFT transfer) no later than 30 days
after the invoice date. Arcelor Commercial shall bear the credit risk with
respect to sales of European TBA Products hereunder, and may, but shall not be
required to, insure against such credit risk.

10. Technical Support. During the term of this Agreement, Arcelor Commercial
shall, upon request, provide to Noble BV technical support for the European TBA
Business, including technical problem-solving and claims support, consistent
with past practice under Arcelor’s “Project SUP-198.” Noble BV shall pay Arcelor
Commercial’s standard per diem charges as in effect from time to time for the
services performed by the technical personnel involved, plus out-of-pocket
expenses, including expenses for travel and lodging, as applicable. Arcelor
Commercial shall provide Noble BV 60 days prior written notice of any increase
in such per diem charges. Per diem charges and expense reimbursement will not be
charged to Noble BV when Arcelor Commercial’s technical personnel are solving
claims referred to in Section 5.5.

11. Research and Development. During the term of this Agreement, Arcelor
Commercial shall perform research and development services for the European TBA
Business, in accordance with the terms and conditions of this Section 11.

 

- 8 -



--------------------------------------------------------------------------------

11.1 Selection of R&D Projects. Each of Noble BV and Arcelor Commercial shall
have the right to nominate R&D Projects for pursuit, by giving written notice
thereof to the other Party. Each such notice shall include a description of the
proposed R&D Project, the proposed locations for performance of the project,
and, in reasonable detail, a proposed budget of development costs. The
nominating Party shall describe the proposed R&D Project by intended technical
result, whether a process or Product, and the estimated duration of the project.
Any R&D Project selected for research and development under this Agreement shall
be conducted, pursuant to an R&D Plan or Plans, as determined by Noble BV and
Arcelor Commercial.

11.2 Development Efforts. Arcelor Commercial shall use its commercially
reasonable efforts to carry out each R&D Project in accordance with the
applicable R&D Plan and within all agreed-upon timetables. Any material change
in any R&D Plan shall be subject to the prior written agreement of the Parties.
Arcelor Commercial shall be solely responsible for the conduct of all services
for R&D Project(s) under the respective R&D Plan(s); provided, however, that
(i) Arcelor Commercial agrees to consult with Noble BV regarding each ongoing
R&D Project and R&D Plan and (ii) Arcelor Commercial agrees to use the services
of Arcelor France R&D, as needed, to carry out the R&D Projects and to perform
technical support under this Agreement.

11.3 Research and Development Costs. The first 2 million Euros of costs of R&D
Projects in each calendar year during the term of this Agreement shall be borne
by Arcelor Commercial. Any costs of R&D Projects in excess of 2 million Euros in
any such calendar year shall be paid or reimbursed by Noble BV. Arcelor
Commercial shall endeavor to keep Noble BV reasonably informed, through the
Parties' coordination meetings pursuant to Section 7, of the R&D Projects costs
incurred and shall notify Noble BV when Arcelor Commercial becomes aware that
such costs are closely approaching the 2 million Euros threshold. The costs
shall be determined in accordance with (a) Arcelor Commercial’s reasonable cost
calculation methods for direct research and development expense, including
direct labor salaries and benefits, technical writers, data entry, internal and
external testing, research materials and supplies and other direct expenses, and
(b) reasonable allocations of indirect research and development expense,
including labor salaries and benefits of department managers, system managers
and other employees engaged in R&D Projects, equipment rental, materials and
supplies, and other costs reasonably related to R&D Projects.

11.4 Ownership of Technology, License to Technology. Noble BV acknowledges that
Arcelor is and shall remain the exclusive owner of all rights, title and
interest in and to all Technology resulting from R&D Projects and all
intellectual property rights therein. To the extent that such Technology is
covered by or is the subject of a patent application, such patent application
and any patent(s) issued thereon shall constitute, upon filing, Patents as
defined in Section 1.5 of and for purposes of the IP License Agreement;
otherwise, such Technology shall constitute Know-how as defined in Section 1.2
of and for purposes of the IP License Agreement. Arcelor and Noble BV
acknowledge and agree that Arcelor and Arcelor Commercial shall be deemed to
have granted to Noble BV, under and subject to the terms and conditions of the
IP License Agreement, a license to all such Technology and intellectual property
rights therein.

 

- 9 -



--------------------------------------------------------------------------------

12. Confidentiality.

12.1 Definition. During the performance of this Agreement, Noble BV and Arcelor
Commercial may learn confidential, proprietary and/or trade secret information
of the other Party (collectively, “Confidential Information”). Confidential
Information includes any information, unknown to the general public, which is
disclosed by the Disclosing Party to the Receiving Party under this Agreement,
including technical, commercial and financial information about the Disclosing
Party’s (i) research or development; (ii) marketing plans or techniques,
contacts or customers; (iii) organization or operations; (iv) business
transactions or development plans (e.g., technology licensing, product
development activities, supply, sales, costs, prices, contracts, acquisitions,
divestitures or investments); and (v) inventions, trademarks, patent
applications, proprietary software, other types of intellectual property or any
other contractual rights or interests (including processes, procedures and
business practices involving trade secrets or know-how).

12.2 Restriction on Disclosure and Use. Subject to the terms and conditions of
the IP License Agreement, the Receiving Party shall neither use nor disclose
Confidential Information from the Disclosing Party for any purpose other than as
reasonably required for the performance of this Agreement. The Receiving Party
shall not disclose to third parties any Confidential Information or any reports,
recommendations, conclusions or other results of work under this Agreement
without obtaining the prior written consent of an officer of the Disclosing
Party.

12.3 Return of Confidential Information. Subject to the terms and conditions of
the IP License Agreement, upon the expiration or termination of this Agreement,
the Receiving Party, shall promptly return to the Disclosing Party, or destroy,
all tangible forms of Confidential Information, including any and all copies
and/or derivatives of Confidential Information made by the Receiving Party, as
well as any writings, drawings, specifications, manuals or other printed or
electronically-stored material based on or derived from Confidential
Information. Notwithstanding the foregoing, the Receiving Party may retain one
archival copy of the Confidential Information (and derivatives thereof) in a
secure location solely for the purpose of ensuring compliance with its
obligations herein.

12.4 Survival. The obligations set forth in this Article 12, including the
obligations of confidentiality and non-use, shall be continuing and shall
survive the expiration or termination of this Agreement for a period of five
years from the date of such expiration or termination.

12.5 Exclusions.

(a) Notwithstanding Sections 12.1 through 12.4, Noble BV shall have the right to
retain copies of, and to use for the internal purposes of the European TBA
Business, all Confidential Information pertaining solely to the European TBA
Business and consisting of (a) marketing plans or techniques, contacts or
customers; (b) organization or operations; (c) business transactions or
development plans or (d) other Confidential Information disclosed to Noble BV
pursuant to this Agreement that is not covered by the IP License Agreement.

 

- 10 -



--------------------------------------------------------------------------------

(b) The Parties’ obligations of confidentiality and non-use set forth herein
shall not apply to the following: (i) Confidential Information at or after such
time that it is or becomes publicly available through no fault of the Receiving
Party; (ii) Confidential Information that is already independently known to the
Receiving Party at the time of disclosure by the Disclosing Party as shown by
prior written records; (iii) Confidential Information at or after such time that
it is disclosed to the Receiving Party by a third party with the legal right to
do so; or (iv) Confidential Information required to be disclosed pursuant to
judicial process, court order or administrative request; provided, that the
Receiving Party shall notify the Disclosing Party sufficiently prior to
disclosing such Confidential Information so as to permit the Disclosing Party to
seek a protective order.

13. Ownership of Property and Developments. Unless otherwise provided in a
Schedule attached to this Agreement, all materials, documents and property
supplied to a Party during the term of this Agreement by or through another
Party, which relate to this Agreement, shall remain the sole and exclusive
property of the originator of such materials, documents and property. To the
extent they incorporate any Confidential Information, each Party agrees to keep
all such materials, documents and property confidential in accordance with this
Agreement.

14. Non-Solicitation. Absent the prior written consent of Arcelor Commercial in
each instance, neither Noble BV nor any of its Affiliates shall, directly or
indirectly, solicit, contact with a view to engagement or employment any person
employed by Arcelor Commercial or any of its Affiliates to provide Services
under this Agreement to leave the employ of Arcelor Commercial or such Affiliate
during the term or within one year after the expiration or termination of this
Agreement.

15. Independent Contractor. Each Party and its Representatives, including any
agent or other person performing such Party’s obligations under this Agreement,
are and shall at all times remain independent contractors with respect to each
other Party. Individuals provided by Arcelor Commercial to perform Services
under this Agreement shall not be deemed to be employees of Noble BV. Except as
otherwise expressly provided herein, no Party shall be responsible for the acts
of another Party or its Representatives. Neither Party shall have the right to
bind the other Party without such other Party’s express written consent.

16. Indemnification.

16.1 Arcelor Commercial Indemnities. Arcelor Commercial shall indemnify and hold
Noble BV and Noble BV’s Representatives harmless from and against any and all
liabilities, losses, proceedings, actions, damages, claims or expenses of any
kind, including costs and reasonable attorneys’ fees, which result from (i) any
gross negligence or willful misconduct by Arcelor Commercial, or its
Representatives in connection with the obligations of Arcelor Commercial under
this Agreement, (ii) any breach of this Agreement by Arcelor Commercial,
(iii) any products liability claim relating to any Arcelor Commercial Product,
(iv) any third party intellectual property infringement claim relating to any
Arcelor Commercial Product and (v) any claim relating to any written materials
provided by Arcelor Commercial under this Agreement.

16.2 Noble BV Indemnities. Noble BV shall indemnify and hold Arcelor Commercial
and its Representatives harmless from and against any and all liabilities,
losses, proceedings, actions, damages, claims or expenses of any kind, including
costs and

 

- 11 -



--------------------------------------------------------------------------------

reasonable attorneys’ fees which result from (i) any gross negligence or willful
misconduct by Noble BV or its Representatives in connection with the obligations
of Noble BV under this Agreement, (ii) any breach of this Agreement by Noble BV,
(iii) any products liability claims relating to any European TBA Product,
(iv) any third party intellectual property infringement claim relating to any
European TBA Product or (v) any claim relating to any written materials provided
by Noble BV under this Agreement.

16.3 Indemnification Process. Any indemnity available hereunder shall be
dependent upon the Party seeking indemnity providing prompt notice to the
indemnitor of any claim or lawsuit giving rise to the indemnity sought;
provided, however, that failure to comply with this notice requirement shall not
reduce or eliminate the indemnitor’s indemnification obligation except to the
extent that the indemnitor is prejudiced as a result. Thereafter, the indemnitor
shall have exclusive control over the handling of the claim or lawsuit, and the
indemnitee shall provide reasonable assistance to the indemnitor and shall
cooperate fully in defending the claim.

16.4 No Implied Warranties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER ARCELOR COMMERCIAL NOR NOBLE BV, NOR THEIR RESPECTIVE
REPRESENTATIVES, MAKE ANY REPRESENTATIONS OR EXTEND ANY WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY,
NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR PURPOSE, ALL OF WHICH ARE HEREBY
DISCLAIMED.

16.5 Liability Limit. Notwithstanding any other provision in this Agreement to
the contrary, in no event shall any Party be liable for special, incidental,
consequential or punitive damages in connection with this Agreement.

17. Term; Renewal; Early Termination. This Agreement shall have an initial term
of five years, and shall be renewed for additional terms of five years each,
unless, prior such renewal, either Arcelor Commercial or Noble BV shall give the
other Party notice of termination at least two years prior to the expiration of
the initial term or renewal term, as applicable. This Agreement may be
terminated effective immediately upon notice provided as follows:

17.1 By such Party, if payment otherwise due and payable to that Party is not
made when due and such payment is not made within 30 days from the date of
notice to the other Party of such nonpayment; or

17.2 By such Party, if the other Party has committed a material breach of any of
its material obligations under this Agreement and such breach has not been cured
within 30 days after receipt of written notice from the non-breaching Party of
such breach; or

17.3 By such Party, if the other Party (a) has become insolvent or has been
liquidated, filed or has filed against it, a petition in bankruptcy and such
petition is not dismissed within 60 days after the filing; (b) makes a general
assignment for the benefit of creditors; or (c) has a receiver appointed for a
substantial portion of its assets.

 

- 12 -



--------------------------------------------------------------------------------

In addition, if at any time Arcelor’s stockholding in Noble shall be less than
4,687,500 shares of the issued and outstanding capital stock of Noble, Arcelor
Commercial may terminate its obligations under this Agreement (a) with respect
to steel supply, upon 24 months’ notice, or (b) with respect to Services, upon
18 months’ notice.

Upon the effective date of such termination, the Parties shall have no further
obligation to each other (other than those set forth in Articles 12
(Confidentiality), 13 (Ownership of Property and Developments), 14
(Non-Solicitation) and 16 (Indemnification)), except that either Party shall pay
any amounts due to the other under this Agreement and except that with respect
to any OEM Customer product platform or program as to which Arcelor Products
were provided prior to the termination date, Arcelor’s obligation to continue to
provide such Products and related technical support shall survive the
termination hereof for the duration of such product program or platform (as the
same may be extended).

18. Force Majeure.

18.1 Relief from Liability. No Party shall be liable for any failure in the
fulfillment of any of its obligations under this Agreement (other than the
obligation to pay the purchase price of Products sold and delivered) to the
extent that such failure is due to any prevention, delay, interruption, loss or
damage occasioned by Force Majeure; provided that reasonable steps are taken to
mitigate the consequences of such Force Majeure and to bring it to an end as
soon as reasonably possible; and provided, further, that such Party has given
notice of such Force Majeure to the other Party pursuant to Section 18.2.

18.2 Notice. If a Party (the “Affected Party”) gives notice to the other that an
event of Force Majeure has occurred, the affected obligations of the Affected
Party shall be suspended in whole or in part, to such extent as may be
necessary, for the duration of any period during which the Affected Party is
prevented from performing or is unable to perform any of such obligations as a
result of such event of Force Majeure.

18.3 Resumption of Performance. The full performance of this Agreement by the
Affected Party shall be resumed as soon as practicable after the relevant event
of Force Majeure has ceased to delay, interrupt or prevent performance under
this Agreement.

18.4 Substitution of Performance. Notwithstanding any other provision of this
Agreement, if Arcelor Commercial is the Affected Party and notifies Noble BV of
an event of Force Majeure, Noble BV may cancel any outstanding purchase order to
Arcelor Commercial which is the subject of the event of Force Majeure, and Noble
BV may purchase the Products which are the subject of such order from a
competitor. Products purchased from a competitor under this Section 18.4 shall
be deemed purchased from Arcelor Commercial for purposes of Noble BV’s purchase
obligation in Section 2.2.

19. Miscellaneous.

19.1 Severability. If any provision of this Agreement for any reason shall be
held to be illegal, invalid or unenforceable, such illegality shall not affect
any other provision of this Agreement, but this Agreement shall be construed as
if such illegal, invalid or unenforceable provision had never been included
herein.

 

- 13 -



--------------------------------------------------------------------------------

19.2 Assignment; Binding Effect. No assignment by any Party of its rights nor
(except as otherwise provided herein) delegation by either Party of its
obligations under this Agreement shall be permitted unless the other Party
consents in writing thereto; provided, that any Party may assign any of its
rights hereunder to, or perform any of its obligations hereunder through, one or
more of its Affiliates. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns.

19.3 Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by, and construed and enforced in accordance with, the laws of France other than
conflict of laws principles thereof directing the application of any law other
than that of France. The provisions of Section 17.7, subsections (b) (c),
(d) and (e) (Venue; Waiver of Jury Trial), of the Purchase Agreement are hereby
incorporated in this Agreement, mutatis mutandis, as if fully set forth herein.

19.4 Interpretation.

(a) The Parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provisions of this
Agreement.

(b) To the extent that the provisions of this Agreement are inconsistent with
Schedule 2 attached hereto, Schedule 2 shall control.

19.5 Counterparts. This Agreement may be executed and delivered (including by
facsimile or other electronic transmission) in one or more counterparts, and by
the different Parties in separate counterparts, each of which when executed and
delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.

19.6 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, by facsimile or other
electronic transmission (with confirmation) or by an overnight courier (with
confirmation) to the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):

Arcelor Mittal

5 rue Luigi Cherubini

F-93212 La Plaine Saint-Denis

Cedex, FRANCE

Attention: Mr. Jean-François Crancée

Fax: 011-331-71-92-05-98

Email: jean-francois.crancee@arcelormittal.com

and

Attention: Guillaume Vercaemer, Esq.

Fax: 011-331-41-25-58-54

Email: guillaume.vercaemer@arcelor.com

 

- 14 -



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

DLA Piper US LLP

1251 Avenue of the Americas

New York, New York 10020

USA

Attention: Garry P. McCormack, Esq.

Fax: +1 212.335.4501

E-mail: garry.mccormack@dlapiper.com

If to Noble BV, to:

Noble European Holdings, B.V.

28213 Van Dyke Avenue

Warren, MI 48093

USA

Attention: General Counsel

With a copy (which shall not constitute notice) to:

Foley & Lardner LLP

500 Woodward Avenue

Suite 2700

Detroit, MI 48226

USA

Attention: Patrick Daugherty, Esq.

Fax: +1 313.234.2800

E-mail: pdaugherty@foley.com

19.7 Entire Agreement. This Agreement (including the Exhibits and Schedules
attached hereto) contains the entire agreement between the Parties with respect
to the subject matter hereof and supersedes all prior agreements, written or
oral, with respect thereto, and the printed terms of all quotations and purchase
orders exchanged by the Parties during the term of this Agreement shall have no
force or effect.

19.8 Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended only by a written instrument signed by both
Arcelor Commercial and Noble BV. The provisions hereof may be waived only in a
writing signed by the Party waiving compliance. No delay on the part of any
Party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any Party of any such right,
power or privilege, nor any single or partial exercise of any such right, power
or privilege, preclude any further exercise thereof or the exercise of any other
such right, power or privilege.

19.9 No Third Party Beneficiaries. Nothing herein expressed or implied is
intended or shall be construed to confer upon or give to any person other than
the Parties hereto and their respective successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.

 

- 15 -



--------------------------------------------------------------------------------

19.10 Rules of Construction. The definitions herein shall apply equally to both
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “but not limited to.” “Or” is disjunctive but not
necessarily exclusive. All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement unless the context otherwise requires. All
Exhibits and Schedules attached to this Agreement shall be deemed incorporated
herein by reference as if fully set forth herein. Words such as “herein,”
“hereof,” “hereto,” “hereby” and “hereunder” refer to this Agreement and to the
Schedules and Exhibits, taken as a whole. Except as otherwise expressly provided
herein: (a) any reference in this Agreement to any agreement or document shall
mean such agreement or document as amended, restated, supplemented or otherwise
modified from time to time; (b) any reference in this Agreement to any law shall
include corresponding provisions of any successor law and any regulations and
rules promulgated pursuant to such law or such successor law; and (c) all terms
of an accounting or financial nature shall be construed in accordance with
generally accepted accounting principles, as in effect from time to time. The
captions to Sections or subdivisions thereof shall be deemed not to be a part of
this Agreement.

[Signature Page Follows]

 

- 16 -



--------------------------------------------------------------------------------

Execution

IN WITNESS WHEREOF, the Parties have caused this Steel Supply and Arcelor Auto
Services Agreement to be executed as of the day and year first above written.

 

ARCELOR S.A. By:  

 

Name:   Title:   By:  

 

Name:   Title:   ARCELOR COMMERCIAL FCSE SA By:  

 

Name:   Title:   By:  

 

Name:   Title:   NOBLE EUROPEAN HOLDINGS, B.V. By:  

 

Name:   Title:  

 

- 17 -



--------------------------------------------------------------------------------

SCHEDULE 1

to Steel Supply and Arcelor Auto Services Agreement

Specific Services

Attached.



--------------------------------------------------------------------------------

SCHEDULE 2

to Steel Supply and Arcelor Auto Services Agreement

Additional Services

Attached.

 

- 19 -



--------------------------------------------------------------------------------

SCHEDULE 1

to Steel Supply and Arcelor Auto Services Agreement

Specific Services

ARCELOR AUTO SERVICES

1. RESEARCH & DEVELOPMENT

 

ACTIVITIES

 

TASK

 

COMMENTS

1.1 Program definition   1.1.1 Global objectives definition   To be agreed
between by the parties on a project-by-project basis.   1.1.2 Planned projects
definition   To be agreed by the parties a project-by-project basis.   1.1.3
Co-engineering and customer support projects global frame definition   To be
agreed by the parties a project-by-project basis.   1.1.4 Deliverables
definition   To be agreed by the parties between a project-by-project basis,
including the schedule of performing and the delivery conditions (time limit,
form, etc…) for both 1.1.2 and 1.1.3 1.2 Budget allocation   1.2.1 Planned
projects budget allocation   To be agreed by the parties a project-by-project
basis.   1.2.2 Co-engineering and customer support projects budget allocation  
To be agreed by the parties between a project-by-project basis. 1.3 Management
for planned R&D   1.3.1 Over-all program management and follow-up  

One program pilot to be defined by Noble BV (or its designated Affiliate)

 

One program leader to be defined by Arcelor

 

Three to four program committee meetings per year with representatives of Noble
BV (or its designated Affiliate) (at least program pilot) and (at least program
/ projects leaders)

 

Review of deliverables achievement and validation Launch of New Projects or new
targets.



--------------------------------------------------------------------------------

SCHEDULE 1

(continued)

 

1. RESEARCH & DEVELOPMENT

 

ACTIVITIES

 

TASK

 

COMMENTS

  1.3.2 Planned projects management and follow-up  

One pilot per project to be defined by Noble BV (or its designated Affiliate)

 

One leader per project to be defined by Arcelor

 

At least four project review meetings per year with representatives of Noble BV
(or its designated Affiliate) (at least project pilot) and Arcelor (at least
project leader)

 

Deliverables achievement and approval

  1.3.3 Co-engineering and customer support projects management and follow-up  

One pilot per project to be defined by Noble BV (or its designated Affiliate)

 

One leader per project to be defined by Arcelor

 

At least two project committee meetings per year with representatives of Noble
BV (or its designated Affiliate) (at least project pilot) and Arcelor (at least
project leader)

 

Deliverables to be approved by the Noble BV (or its designated Affiliate)
development engineer who requested the study

 

Noble BV (or its designated Affiliate) Program Pilot responsible for
prioritizing when requests overrun resources available on R&D for Noble.

1.4 Co-engineering and customer support studies   1.4.1 Design / functionality
studies   Requested by the corresponding Noble BV development engineer (Noble BV
pilot of the project to ensure over-all coordination)   1.4.2 Stamping /
feasibility studies   Requested by the corresponding Noble BV development
engineer (Noble BV pilot of the project to ensure over-all coordination)   1.4.3
Welding / feasibility studies   Requested by the corresponding Noble BV
development engineer (Noble BV pilot of the project to ensure over-all
coordination)

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 1

(continued)

 

2. MARKETING

 

ACTIVITIES

 

TASK

 

COMMENTS

2.1 DATA BASE   2.1.1 LMC / JD POWER   Arcelor to exchange database info on
Automotive market and to consolidate at European level. 2.2 COMMUNICATION  
2.2.1 DOCUMENTATION   Arcelor to give access to product information, to be used
for the TWB promotion.   2.2.2 CONFERENCES / SYMPOSIUM   Arcelor to offer the
opportunity to Noble BV (or its designated Affiliate) to participate in Auto
Symposium and to present subject on request.

 

- 3 -



--------------------------------------------------------------------------------

SCHEDULE 1

(continued)

 

3. SALES

 

ACTIVITIES

 

TASK

 

COMMENTS

3.1 OFFER PREPARATION   3.1.1. Steel Price Definition   Arcelor to communicate
to Noble BV (or its designated Affiliate), upon request, the Coil price
effective for designated Customer, according to specifications given by Noble BV
(or its designated Affiliate).   3.1.2 Offer Communication to Customer   Noble
BV (or its designated Affiliate) to transmit the offer to designated Arcelor
Customer team, in order to be formally communicated to the Customer.   3.1.3.
TWB Price negotiation   Under final responsibility of Commercial Dept. of Noble
BV (or its designated Affiliate), with the support of Arcelor Customer Team. 3.2
TWB ORDER   3.2.1 Product Creation (ACDC)   Arcelor Customer Team to create the
European TBA Product, according to negotiated conditions.   3.2.2 Customer
Profile (SAP)   Arcelor Customer Team to create Customer profile, as per yearly
Contract conditions.   3.2.3 Order receipt   Arcelor Customer Team to insure
receipt in due time of the orders for European TBA Products.   3.2.4 Order
Registration in SAP   Arcelor Customer Team to register the order in SAP
leverage, and to confirm conformance to the applicable negotiated terms and
conditions.   3.2.5 Needs Follow up   Arcelor Customer Team to check
periodically with Customers, reliability of Customers’ needs.   3.2.6
Changes/Update request   Arcelor Customer team, to update SAP order according to
negotiated changes with Customer. 3.3 INVOICING   3.3.1 Creation   TBA plants to
supply necessary information in Arcelor invoicing system, in order for AFCS to
establish invoices and address to Customer   3.3.2 Follow-up Overdues   Arcelor
Customer teams to be responsible for the follow up of payments in due time from
the Customer and recall actions. 3.4 LOGISTIC   3.4 Transport Follow up  
Arcelor Customer team to receive information from TBA plants about delivery
schedule and inform Customer accordingly. 3.5 VOLUMES ALLOCATION   3.5.1 Demand
Planer registration   Noble BV (or its designated Affiliate) to register in
Demand planning the requested volumes (yearly budget & Quarterly Sales plan), to
be then integrated in Arcelor volumes handling towards Arcelor mills. 3.6 BUDGET
  3.6.1 Definition   Noble BV (or its designated Affiliate) to agree with
Arcelor every Q.4 of each year about the volumes budget for the coming year.

 

- 4 -



--------------------------------------------------------------------------------

SCHEDULE 1

(continued)

 

4. TECHNICAL ASSISTANCE

 

ACTIVITIES

 

TASK

 

COMMENTS

4.1 EVI   4.1.1 New Steel Products & Steel Solutions Promotion   Arcelor to
include the TWB Steel solutions in the global marketing promotion, with the
technical support of Noble BV (or its designated Affiliate).   4.1.2 Resident
Engineer Activities   Arcelor Residents Engineers to promote TWB Solutions and
get necessary information on Customer development programs, as well as on TWB
competitors’ positions.   4.1.3 EVI Experts Support   Arcelor to give technical
assistance on Stamping, Welding, Assembly, through EVI Experts 4.3 CLAIMS
MANAGEMENT   4.3.1 Claim analysis   Arcelor Client Technical Service Manager to
regularly visit Customers and handle technical claims   4.3.2 Claim approval  
Arcelor Client Technical Service Manager responsible for approval of claims
technically.   4.3.3 Settlement   Arcelor Customer team to manage claims through
ARCH System   4.3.4 Corrective Action Plan   In cooperation with Arcelor
Customer Team, Noble BV (or its designated Affiliate) to react / propose and
implement in an efficient way corrective action plans.   4.3.5 Payment   In case
of non payment by a European Automotive Customer of an invoice as a result of a
technical claim alleging failure of the European TBA Products, (e.g., late
delivery, defects, or non conformance of the European TBA Product to applicable
specifications), the party who produced the non-comforming product or failed to
perform shall bear the economic burden of such failure or non-conformance.

 

- 5 -



--------------------------------------------------------------------------------

SCHEDULE 1

(continued)

 

5. CUSTOMER CREDIT

 

ACTIVITIES

 

TASK

 

COMMENTS

5.1 CREDIT MANAGEMENT   5.1.1 Coverage Needs Definition   Arcelor to establish
in cooperation with Noble BV (or its designated Affiliate) the required coverage
for each European Automotive Customer   5.1.2 Negotiation with “COFACE”  
Arcelor to negotiate globally with COFACE (or any other credit insurance
company), the risk rate. 5.2 CREDIT INSURANCE   5.2.1 Identifying cover needs  
  5.2.2 Insurance contracts  

 

- 6 -



--------------------------------------------------------------------------------

SCHEDULE 1

(continued)

 

6. IT SYSTEMS

 

ACTIVITIES

 

TASK

 

COMMENTS

6.1 SAP-Leverage   6.1.1 Training   Basic training SAP Leverage + ACDC for new
users + participation key user club (including ACDC)   6.1.2 Program Adaptations
  Specific requirements Customers   6.1.3 Roll Out Support   Upload contracts;
SA; setup BOM and MRP run   6.1.4 Help desk   Order entry: back office Merelbeke
8-17 hr     MRP: Zelzate     Reporting (ACDC): creation of reporting queries    
User creation   6.1.5 Invoicing   Creation invoicing templates     Invoicing
support (setup of systems, training, use of helpdesk) 6.2 Arch   6.2.1 Technical
Support   Set-up of system, training, use of helpdesk 6.3 EDI   6.3.1 Customer
Needs Plaftform   Use I-relation manager of AA   6.3.2 Technical Support  
Translation message into customer spec   6.3.3 Supervision of the system   AT:
PEC and LEC 6.4 IT   6.4.1 Arcelor WAN connection  

 

- 7 -



--------------------------------------------------------------------------------

SCHEDULE 2

to Steel Supply and Arcelor Auto Services Agreement

Additional Steel Supply Terms

 

1. Logistic chart. Arcelor and Noble BV (or its designated Affiliate) shall
agree on levels of logistic services for each production flow (e.g., level of
safety inventory, service rate, customer lead time, etc.). In addition to
provisions of Section 5.3, Arcelor to ensure that the agreed-upon level of
logistic performance applicable to the applicable European Automotive Customer
with respect to deliveries to European plant is achieved.

 

2. Quality requirements. Arcelor and Noble BV (or its designated Affiliate)
shall agree on the levels of quality required for each production flow (e.g.,
tolerances, rejection procedures, etc.).

 

3. Overall performance level. Arcelor and Noble BV (or its designated Affiliate)
shall agree on the required overall performance level in order to maintain and
improve the long established reputations of both Arcelor and Noble BV (and their
respective Affiliates) in the automotive business.

 

4. Technical support (Claims Handling). Arcelor will investigate and handle
claims and to manage corrective action plans for claims related to steel quality
or delivery as directed by Noble BV (or its designated Affiliate).

 

5. Electronic Data Interchange (EDI). Arcelor will implement EDI for all
European plants producing European TBA Products.

 

6. Call Off & Early delivery. TBA to agree to use its best efforts to cancel
Call off practice and Arcelor to agree to use its best efforts not to deliver
goods in advance.

 

7. Consignment Inventory. No inventory will be consigned Noble BV (or its
Affiliates).

 

8. Payment Terms. Invoices will be dated so that payments under Section 4.2 and
Section 9.2 will be due according to the contractual date of payment between
Arcelor and European Automotive Customers; provided, however that if no payment
terms are specified, then payment shall be due not later than 30 days after the
end of month in which the product is received. The parties agree that the
provisions of this Section 8 shall govern, notwithstanding any agreement to the
contrary in Section 4.2 (Payment) and Section 9.2 (Credit, Invoicing and
Collections) of the Agreement.